Title: To Alexander Hamilton from Ephraim Hunt, 8 July 1799
From: Hunt, Ephraim
To: Hamilton, Alexander


          
            Sir
            Albany July 8th 1799
          
          having a wish to again to support my Country if their is any Vacancy in any of the Regiments should be happy to be appointed in the army of the United States, you formily being Acquained with me, have no Doubt of your Influence, I last was in the Army as an old Lieut. and while you was ade to the Commander in Chief, commanded his Guard, at Newbrough, from every Circumstance you must not have forgot me. if a Captain is wanting shall be happy in the appointment.
           from your obedient Servant.
          
            Ephraim Hunt
          
        